Citation Nr: 1744458	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  17-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 6, 2008, for the grant of helpless child benefits for H.M.

2.  Whether an effective date prior to October 6, 2008 for the grant of helpless child benefits for H.M is warranted on the on the grounds of clear and unmistakable error (CUE) of an October 25, 1993 rating decision that denied helpless child benefits for H.M.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to October 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran was scheduled to appear for a hearing before the Board but in July 2017, the Veteran's representative submitted a correspondence withdrawing the hearing request.  Therefore, the Board finds that the Veteran's hearing request is withdrawn.  

The Veteran has been represented by a private attorney during the whole course of this appeal.  On July13, 2017, more than 90 days after certification to the Board, the Veteran submitted a VA Form 21-22 appointing the Wisconsin Department of Veterans Affairs as his new representative.  On July 26, 2017, the Veteran submitted an additional VA Form 21-22 appointing Veteran of Foreign Wars as his new representative.  The Board notes that 38 C.F.R. § 20.1304 (2016) requires a showing of good cause for a change in representation in excess of 90 days after the certification of the appeal.  As the matter on appeal was certified to the Board in March 2017, the Veteran's request for new representative is beyond 90 days after certification and no good cause has been shown to change representation.  Therefore, the Board finds that the proper representation is the private attorney of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim of whether an effective date prior to October 6, 2008 for the grant of helpless child benefits for H.M is warranted on the grounds of clear and unmistakable error (CUE) of an October 25, 1993 rating decision that denied helpless child benefits for H.M, a January 2017 rating decision denied this claim.  The Veteran filed a notice of disagreement with the January 2017 rating decision in April 2017.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued concerning that claim, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regards to the claim of entitlement to an effective date earlier than October 6, 2008, for the grant of helpless child benefits for H.M., the Board finds that this is intertwined the issue of whether there was CUE in October 1993 rating decision that denied helpless child benefits for H.M.  Issues are considered inextricably intertwined when a determination on one issue could have an impact on the outcome of another issue.  The appropriate remedy where there is an issue on appeal inextricably intertwined with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board finds that this issue must also be remanded and a decision deferred until the CUE claim is adjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case which addresses the issue of whether an effective date prior to October 6, 2008 for the grant of helpless child benefits for H.M is warranted on the on the grounds of clear and unmistakable error (CUE) of an October 25, 1993 rating decision that denied helpless child benefits for H.M.  Inform the Veteran that he must file a substantive appeal if he desires appellate review of this issue.  

2.  Then, readjudicate the remaining claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




